RICHARDS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action to recover a real estate commission of $1,062.50 for procuring a purchaser for a certain house in Cleveland. The evidence disclosed that in October, 1920, Halliday secured the consent of Palmer, who was constructing a house, to list the property for sale. The next time that Halliday saw Palmer was in May, 1921, when Palmer advised him that he had given an option to the Smythe Company to sell the same, and that that option would not expire until June 15, 1921, and therefore the property could not be sold in the meantime. Later Halliday informed Palmer that one Mr. Edson was interested in the property and might buy it. Halli-day pointed out the house to Edson while showing him other property in that vicinity. Halliday also testified that he never transmitted any offer to Palmer for the premises, because Edson would not make him any offer. The testimony also showed that Palmer had authorized Halliday to list the property at $32,000. In the latter part of June the property was sold to Edson for $30,500, the sale being made by parties other than Halliday. The lower court directed a verdict for Palmer, whereupon Halliday prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. The testimony of the plaintiff indicated that he had the right to list the property for the purpose of sale, and not merely to find a buyer, and that when he pointed out the premises to Edson and took him as far as the vestibule, he had no right to do anything other than to show the premises and that in fact the plaintiff never did make a sale of the premises, nor was the sale effected by reason of anything that the plaintiff did.